Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 9/17/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kim on 10/9/2021.
The application has been amended as follows: 

1.	(Currently Amended) A light emitting device comprising:
a substrate having a first surface and a second surface opposing the first surface, the substrate including a concave portion penetrating into the substrate from the second surface;
a light emitting structure disposed on the first surface of the substrate and defining a light emitting area; and
a first light shielding layer disposed on the second surface of the substrate and exposing at least a portion of the light emitting area,
wherein the second surface of the substrate has a rough surface formed in the concave portion and that overlaps at least a portion the light emitting area, and the second surface of the substrate includes a sidewall connected to the rough surface, and 
wherein the first light shielding layer covers at least a portion of the rough surface, extends to the sidewall of the substrate, and defines a light extraction surface of the light emitting structure.
 


2-3. 	(Canceled)

4. 	(Currently Amended) The light emitting device according to claim 1[[3]], wherein the light extraction surface has a width less than that of the rough surface and that of the light emitting area.

5. 	(Currently Amended) The light emitting device according to claim 1[[3]], wherein:
the rough surface includes a convex and concave pattern; and
a roughness of a portion of the convex and concave pattern formed in the light extraction surface is different from that of a portion of the convex and concave pattern covered by the first light shielding layer.

6. 	(Currently Amended) The light emitting device according to claim 1[[3]], wherein the first light shielding layer has substantially the same width along the sidewall of the substrate.

7. 	(Currently Amended) The light emitting device according to claim 1[[3]], wherein:
the sidewall of the substrate is inclined with a predetermined slope; and
the first light shielding layer has a width that gradually decreases from the second surface of the substrate toward an inside of the substrate, and has a side surface vertically extending from the second surface of the substrate.



9. 	(Original) The light emitting device according to claim 1, wherein the rough surface covers the light emitting area, and has a width equal to or greater than the light emitting area.

10. 	(Currently Amended) A light emitting device comprising:
a substrate having a first surface and a second surface opposing the first surface;
a light emitting structure disposed on the first surface of the substrate and defining a light emitting area; 
a first light shielding layer disposed on the second surface of the substrate and exposing at least a portion of the light emitting area; and 
a second light shielding layer disposed on the first surface of the substrate and surrounding an outer side of the light emitting structure, 
wherein the first surface of the substrate has a convex part in the light emitting area and a concave part in an area excluding the light emitting area, 
wherein the second light shielding layer is disposed in the concave part of the substrate, and 
wherein the second surface of the substrate has a rough surface that overlaps at least a portion the light emitting area.

11-12. 	(Canceled) 

13. 	(Currently Amended) The light emitting device according to claim 10[[12]], 

14. 	(Currently Amended) A light emitting device comprising:
a substrate having a first surface and a second surface opposing the first surface;
a light emitting structure disposed on the first surface of the substrate and defining a light emitting area; [[and]]
a first light shielding layer disposed on the second surface of the substrate and exposing at least a portion of the light emitting area; and[[,]]
a second light shielding layer disposed on the first surface of the substrate and surrounding an outer side of the light emitting structure,
wherein the second surface of the substrate has a rough surface that overlaps at least a portion the light emitting area, and 
wherein the rough surface includes a plurality of first holes, and at least a portion of the first holes are disposed in the light emitting area.

15. 	(Original) The light emitting device according to claim 14, wherein the first light shielding layer is disposed in the first holes, extends along the second surface of the substrate to cover at least a portion of the light emitting area, and defines a light extraction surface of the light emitting structure.

16. 	(Original) The light emitting device according to claim 15, wherein the light extraction surface has a width less than that of the light emitting area.

17. 	(Previously Presented) The light emitting device according to claim 14, wherein: 

the first holes formed in the light extraction surface are filled with air.

18. 	(Original) The light emitting device according to claim 15, wherein the first holes formed in the light extraction surface are filled with the first light shielding layer.

19. 	(Canceled) 

20. 	(Currently Amended) The light emitting device according to claim 14[[19]], wherein:
the first surface of the substrate includes a plurality of second holes; and
the second light shielding layer is disposed in at least a portion of the second holes.

                                             REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust” a light emitting device comprising: a substrate having a first surface and a second surface opposing the first surface, the substrate including a concave portion penetrating into the substrate from the second surface; a light emitting structure disposed on the first surface of the substrate and defining a light emitting area; and a first light shielding layer disposed on the second surface of the substrate and exposing at least a portion of the light emitting area, wherein the second surface of the substrate has a rough surface formed in the concave portion and that overlaps at least a portion the light emitting area, and the second surface of the substrate includes a sidewall connected to the rough surface, and 
wherein the first light shielding layer covers at least a portion of the rough surface, extends to the sidewall of the substrate, and defines a light extraction surface of the light emitting structure.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAVITRI MULPURI/Primary Examiner, Art Unit 2816